DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous 35 USC 112(f) claim interpretation is withdrawn in light of the present claim amendments and remarks. 
Applicant's arguments have been fully considered but they are not persuasive. Applicants argue that “Such a route guidance device is not similar to the claimed first ECU because the portable navigation device in Masuda does not provide a driving plan in which a specific driving position of a vehicle on a driving path is calculated” and “Since the device in Masuda is very different from the claimed first ECU, there is no hint or suggestion to modify Inoue to reach the claimed configuration”.  Examiner respectfully disagrees. Applicant is reminded that claims are interpreted under broadest reasonable interpretation. As similarly discussed in the previous office action, Inou discloses a vehicle control system for an autonomous vehicle including a first electronic control unit (ECU), including a processor configured to execute a program stored in a memory, the first ECU being configured to: generate a first driving plan including desired a lateral lane driving positions or desired lateral lane driving position ranges which are located next to each other in a direction of travel of a vehicle (see at least abstract, [0026]-[0027]: GNSS, sensor 13 includes an image sensor, a millimeter-wave radar, a lidar, and the like. The sensor 13 detects various objects that exist around the own vehicle such as an obstruction, another vehicle, a pedestrian, a sign, a lane boundary, and a structure. For example, on the basis of image data captured by the image sensor, the sensor 13 recognizes lane boundaries by detecting right and left white lines that define the traveling road on which the own vehicle is traveling on the basis of the difference in luminance between the white line and the road surface. For example, the sensor 13 detects the distance and relative speed to an object and the azimuth orientation of the object by using the millimeter-wave radar and the lidar. The sensor 13 includes a sensor that detects the driver's operation and the vehicle's behavior. For example, the speed, acceleration, yaw rate, and steering angle of the vehicle are detected as the vehicle's behavior; [0031]: units 21 to 24 may share a single microcomputer or may include their own microcomputers, Fig. 1, [0040]: control center 5 is a center-type apparatus that monitors and controls automated traveling of each vehicle within a predetermined area, [0042]: computation unit 34 mainly includes a well-known microcomputer having a CPU 35 and a memory 36, [0043]: computation unit 34 generates traveling paths from the current position indicated by positional information to a destination by utilizing information stored in the advanced map information storage section 33, and transmits the generated traveling paths together with environmental information related to the traveling paths to the vehicle that has transmitted a start request notification, [0049]: information acquisition section 41 is configured to acquire road line shape information representing a road line shape of a path (hereinafter referred to as a lane traveling path 53 indicating the middle position of an object lane 52. The object lane 52 is a lane in which an object vehicle 51 is traveling along a traveling path set in advance. In the present embodiment, the traveling path is repeatedly set by the operation management unit 24 on the basis of traveling paths transmitted from the infrastructure 3 and various types of information obtained from the sensor 13, [0060]).  Inou discloses generating, on the basis of road line shape information, an expected traveling path on which the vehicle is expected to travel along a lane by correcting a lane traveling path including spacing in a lane width direction (see at least abstract).  Inou discloses outputting an expected traveling path 54 from the traveling path generation unit 21, wherein the automated traveling control unit 22 sets, for example, the target speed, target acceleration, target steering angle, and target yaw rate at each point on the expected traveling path 54 such that the own vehicle travels along the expected traveling path 54. Inou discloses a first control device and a second control device (see at least abstract, [0031]: units 21 to 24 may share a single microcomputer or may include their own microcomputers, [0040]: control center 5 is a center-type apparatus that monitors and controls automated traveling of each vehicle within a predetermined area), but Inou does not explicitly disclose wherein the first ECU is configured to attach to and detach from the vehicle. However, Masuda teaches wherein the first ECU is configured to attach to and detach from the vehicle (see at least abstract, [0029]: “attachment” of the route guidance device 10 with respect to the vehicle means making at least a part of information necessary for the route guidance device 10 to perform route guidance as described above communicable between the vehicle and the route guidance device 10. For example, when the information is provided by wire communication, connecting the route guidance device 10 with respect to the vehicle by wire corresponds to the “attachment.”, [0030]: the “detachment” of the route guidance device 10 with respect to the vehicle means making at least a part of information necessary for the route guidance device 10 to perform route guidance as described above incommunicable between the vehicle and the route guidance device 10. For example, when the information is provided by wire communication, cutting the wire connection of the route guidance device 10 with respect to the vehicle corresponds to the “detachment”, [0027]: “in-vehicle device 1” and attaching and detaching the route guidance device 10 with respect to the in-vehicle 1). Masuda teaches a route guidance device that can be attached or detached with respect to the vehicle.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention including the first control device and second control device as disclosed by Inou by incorporating wherein the first ECU is configured to attach to and detach from the vehicle as taught by Masuda in order to optimize the route guidance in accordance with the changed attachment status.  Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Accordingly, the previous 35 USC 103 rejection is maintained.
Applicant’s arguments regarding claim 12 rely on language solely recited in preamble recitations in claim(s) 12. When reading the preamble in the context of the entire claim, the recitation detachably is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Accordingly, the previous 35 USC 102 rejection is maintained.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180265084 (“Inou”).
As per claim(s) 12, Inou discloses a vehicle control device detachably coupled to an on-board sensor for an autonomous vehicle, comprising: 
a processor; and a storage device storing a program that is executable by the processor, wherein the processor is configured to, by executing the program, obtain a first driving plan including desired lateral lane driving positions or desired lateral lane driving position ranges which are located next to each other in a direction of travel of a vehicle, obtain information on motion of the vehicle and information on surroundings of the vehicle from the on-board sensor (see at least abstract, [0026]-[0027]: GNSS, sensor 13 includes an image sensor, a millimeter-wave radar, a lidar, and the like. The sensor 13 detects various objects that exist around the own vehicle such as an obstruction, another vehicle, a pedestrian, a sign, a lane boundary, and a structure. For example, on the basis of image data captured by the image sensor, the sensor 13 recognizes lane boundaries by detecting right and left white lines that define the traveling road on which the own vehicle is traveling on the basis of the difference in luminance between the white line and the road surface. For example, the sensor 13 detects the distance and relative speed to an object and the azimuth orientation of the object by using the millimeter-wave radar and the lidar. The sensor 13 includes a sensor that detects the driver's operation and the vehicle's behavior. For example, the speed, acceleration, yaw rate, and steering angle of the vehicle are detected as the vehicle's behavior; [0030], [0031]: units 21 to 24 may share a single microcomputer or may include their own microcomputers, Fig. 1, [0040]: control center 5 is a center-type apparatus that monitors and controls automated traveling of each vehicle within a predetermined area, [0042]: computation unit 34 mainly includes a well-known microcomputer having a CPU 35 and a memory 36, [0043]: computation unit 34 generates traveling paths from the current position indicated by positional information to a destination by utilizing information stored in the advanced map information storage section 33, and transmits the generated traveling paths together with environmental information related to the traveling paths to the vehicle that has transmitted a start request notification, [0049]: information acquisition section 41 is configured to acquire road line shape information representing a road line shape of a path (hereinafter referred to as a lane traveling path 53 indicating the middle position of an object lane 52. The object lane 52 is a lane in which an object vehicle 51 is traveling along a traveling path set in advance. In the present embodiment, the traveling path is repeatedly set by the operation management unit 24 on the basis of traveling paths transmitted from the infrastructure 3 and various types of information obtained from the sensor 13, [0060]); 
generate, based on the first driving plan and the information obtained from the on-board sensor, a second driving plan different from the first driving plan, the second driving plan including target lateral lane driving positions or target lateral lane driving position ranges which are located next to each other in the direction of travel of the vehicle (see at least abstract, [0027]: communication unit 11 performs, for example, inter-vehicle communication with other vehicles and road-vehicle communication with the infrastructure 3 by means of wireless communication, [0030]: automated driving control apparatus 2 includes a traveling path generation unit 21, an automated traveling control unit 22, an HMI unit 23, an operation management unit 24, and the like, [0031]: units 21 to 24 may share a single microcomputer or may include their own microcomputers, [0035]: an expected traveling path 54 output from the traveling path generation unit 21, the automated traveling control unit 22 sets, for example, the target speed, target acceleration, target steering angle, and target yaw rate at each point on the expected traveling path 54 such that the own vehicle travels along the expected traveling path 54, [0046]-[0057], traveling path generation unit 21, expected travel path 54, Fig. 1), and 
control driving operation of the vehicle based on the second driving plan (see at least abstract, [0035]: an expected traveling path 54 output from the traveling path generation unit 21, the automated traveling control unit 22 sets, for example, the target speed, target acceleration, target steering angle, and target yaw rate at each point on the expected traveling path 54 such that the own vehicle travels along the expected traveling path 54. The automated traveling control unit 22 controls the power train system 4, the brake system 6, and the steering system 8 on the basis of these settings, [0046]-[0057]: second correction path 63 generated by the second correction section 48 is output to the automated traveling control unit 22 as the expected traveling path 54 of the object vehicle 51. Note that in a configuration without the second correction section 48, the first correction path 62 generated by the first correction section 47 is output to the automated traveling control unit 22 as the expected traveling path 54 of the object vehicle 51). 

As per claim(s) 13, Inou discloses wherein the first driving plan includes vehicle speeds associated with the desired lateral lane driving positions or the desired lateral lane driving position ranges (see at least abstract, [0035]: an expected traveling path 54 output from the traveling path generation unit 21, the automated traveling control unit 22 sets, for example, the target speed, target acceleration, target steering angle, and target yaw rate at each point on the expected traveling path 54 such that the own vehicle travels along the expected traveling path 54. The automated traveling control unit 22 controls the power train system 4, the brake system 6, and the steering system 8 on the basis of these settings, [0069]: the traveling path generation unit 21 corrects the lane traveling path 53 to generate the first correction path 62, [0070]-[0081]: Note that the first correction path 62 is corrected in the example described in the present embodiment. Alternatively, the traveling path generation unit 21 may directly correct the lane traveling path 53). 

As per claim(s) 14, Inou discloses wherein the second driving plan includes vehicle speeds associated with the target lateral lane driving positions or the target lateral lane driving position ranges (see at least abstract, [0035]: an expected traveling path 54 output from the traveling path generation unit 21, the automated traveling control unit 22 sets, for example, the target speed, target acceleration, target steering angle, and target yaw rate at each point on the expected traveling path 54 such that the own vehicle travels along the expected traveling path 54. The automated traveling control unit 22 controls the power train system 4, the brake system 6, and the steering system 8 on the basis of these settings, [0069]: the traveling path generation unit 21 corrects the lane traveling path 53 to generate the first correction path 62, [0070]-[0081]: Note that the first correction path 62 is corrected in the example described in the present embodiment. Alternatively, the traveling path generation unit 21 may directly correct the lane traveling path 53). 

As per claim(s) 15, Inou discloses wherein the second control device is configured to generate the second driving plan based on information on motion characteristics of the vehicle (see at least abstract, [0059]: process is started in S110, where the road determination section 42 sets the length of a straight line regarded as a straight path in accordance with the speed of the object vehicle 51, [0069]: the traveling path generation unit 21 corrects the lane traveling path 53 to generate the first correction path 62, [0070]-[0081]: Note that the first correction path 62 is corrected in the example described in the present embodiment. Alternatively, the traveling path generation unit 21 may directly correct the lane traveling path 53). 

As per claim(s) 16, Inou discloses wherein the second control device is configured to generate, based on the information obtained from the first sensors and the information on the motion characteristics of the vehicle, driving assistance information that contributes to improvement in driving safety of the vehicle, and generate the second driving plan based on the driving assistance information (see at least abstract, [0069]: the traveling path generation unit 21 corrects the lane traveling path 53 to generate the first correction path 62, [0070]-[0081]: Note that the first correction path 62 is corrected in the example described in the present embodiment. Alternatively, the traveling path generation unit 21 may directly correct the lane traveling path 53). 

As per claim(s) 17, Inou discloses wherein the second control device is configured to generate, as the driving assistance information, area information on a dangerous area or a safe area which is located in the direction of travel of the vehicle (see at least abstract, [0069]: the traveling path generation unit 21 corrects the lane traveling path 53 to generate the first correction path 62, [0070]-[0081]: If the spacing setting section 46 determines that the close target 56 exists within the path range on the basis of the recognition result, the process advances to S220. If the spacing setting section 46 determines that no close target 56 exists, the process is finished; the spacing setting section 46 increases the safe spacing 57 with an increase in at least one of the speed and yaw rate of the object vehicle 51; Note that the first correction path 62 is corrected in the example described in the present embodiment. Alternatively, the traveling path generation unit 21 may directly correct the lane traveling path 53). 

As per claim(s) 18, Inou discloses wherein the second control device is configured to generate, as the driving assistance information, a third driving plan that is used to select a driving path avoiding a dangerous area or a driving path running in a safe area (see at least abstract, [0069]: the traveling path generation unit 21 corrects the lane traveling path 53 to generate the first correction path 62, [0070]-[0081]: If the spacing setting section 46 determines that the close target 56 exists within the path range on the basis of the recognition result, the process advances to S220. If the spacing setting section 46 determines that no close target 56 exists, the process is finished; the spacing setting section 46 increases the safe spacing 57 with an increase in at least one of the speed and yaw rate of the object vehicle 51; Note that the first correction path 62 is corrected in the example described in the present embodiment. Alternatively, the traveling path generation unit 21 may directly correct the lane traveling path 53; the second correction section 48 obtains information on the safe spacing 57 newly set in at least one of the steps S230, S260, and S300 or on the initial value of the safe spacing 57. The second correction section 48 generates the second correction path 63 by correcting the first correction path 62 such that the spacing in the lane width direction with respect to the close target 56 becomes equal to or larger than the safe spacing 57). 

As per claim(s) 19, Inou discloses wherein the third driving plan includes a restriction on speed (see at least abstract, [0035]: an expected traveling path 54 output from the traveling path generation unit 21, the automated traveling control unit 22 sets, for example, the target speed, target acceleration, target steering angle, and target yaw rate at each point on the expected traveling path 54 such that the own vehicle travels along the expected traveling path 54. The automated traveling control unit 22 controls the power train system 4, the brake system 6, and the steering system 8 on the basis of these settings, [0069]: the traveling path generation unit 21 corrects the lane traveling path 53 to generate the first correction path 62, [0070]-[0081]: Note that the first correction path 62 is corrected in the example described in the present embodiment. Alternatively, the traveling path generation unit 21 may directly correct the lane traveling path 53). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inou in view of US 2015/0285648 (“Masuda”). 

As per claim(s) 1, Inou discloses a vehicle control system for an autonomous vehicle, comprising: 
a first electronic control unit (ECU), including a processor configured to execute a program stored in a memory, the first ECU being configured to: 
generate a first driving plan including desired a lateral lane driving positions or desired lateral lane driving position ranges which are located next to each other in a direction of travel of a vehicle (see at least abstract, [0026]-[0027]: GNSS, sensor 13 includes an image sensor, a millimeter-wave radar, a lidar, and the like. The sensor 13 detects various objects that exist around the own vehicle such as an obstruction, another vehicle, a pedestrian, a sign, a lane boundary, and a structure. For example, on the basis of image data captured by the image sensor, the sensor 13 recognizes lane boundaries by detecting right and left white lines that define the traveling road on which the own vehicle is traveling on the basis of the difference in luminance between the white line and the road surface. For example, the sensor 13 detects the distance and relative speed to an object and the azimuth orientation of the object by using the millimeter-wave radar and the lidar. The sensor 13 includes a sensor that detects the driver's operation and the vehicle's behavior. For example, the speed, acceleration, yaw rate, and steering angle of the vehicle are detected as the vehicle's behavior; [0031]: units 21 to 24 may share a single microcomputer or may include their own microcomputers, Fig. 1, [0040]: control center 5 is a center-type apparatus that monitors and controls automated traveling of each vehicle within a predetermined area, [0042]: computation unit 34 mainly includes a well-known microcomputer having a CPU 35 and a memory 36, [0043]: computation unit 34 generates traveling paths from the current position indicated by positional information to a destination by utilizing information stored in the advanced map information storage section 33, and transmits the generated traveling paths together with environmental information related to the traveling paths to the vehicle that has transmitted a start request notification, [0049]: information acquisition section 41 is configured to acquire road line shape information representing a road line shape of a path (hereinafter referred to as a lane traveling path 53 indicating the middle position of an object lane 52. The object lane 52 is a lane in which an object vehicle 51 is traveling along a traveling path set in advance. In the present embodiment, the traveling path is repeatedly set by the operation management unit 24 on the basis of traveling paths transmitted from the infrastructure 3 and various types of information obtained from the sensor 13, [0060]); 
a plurality of first sensors configured to obtain information on motion of the vehicle and information on surroundings of the vehicle (see at least abstract, [0030]); and 
a second electronic control unit (ECU) including a processor configured to edecute a program stored in a memory, wherein the second ECU is mounted on the vehicle, the second ECU being configured to: 
	communicate with the first ECU (see at least abstract, [0027]: communication unit 11 performs, for example, inter-vehicle communication with other vehicles and road-vehicle communication with the infrastructure 3 by means of wireless communication, [0030]: automated driving control apparatus 2 includes a traveling path generation unit 21, an automated traveling control unit 22, an HMI unit 23, an operation management unit 24, and the like, [0031]: units 21 to 24 may share a single microcomputer or may include their own microcomputers, Fig. 1), 
	generate, based on the first driving plan obtained from the first ECU and the information obtained by the first sensors, a second driving plan different from the first driving plan, the second driving plan including target lateral lane driving positions or target lateral lane driving position ranges which are located next to each other in the direction of travel of the vehicle (see at least abstract, [0035]: an expected traveling path 54 output from the traveling path generation unit 21, the automated traveling control unit 22 sets, for example, the target speed, target acceleration, target steering angle, and target yaw rate at each point on the expected traveling path 54 such that the own vehicle travels along the expected traveling path 54, [0046]-[0057], traveling path generation unit 21, expected travel path 54), and 
control driving operation of the vehicle based on the second driving plan (see at least abstract, [0035]: an expected traveling path 54 output from the traveling path generation unit 21, the automated traveling control unit 22 sets, for example, the target speed, target acceleration, target steering angle, and target yaw rate at each point on the expected traveling path 54 such that the own vehicle travels along the expected traveling path 54. The automated traveling control unit 22 controls the power train system 4, the brake system 6, and the steering system 8 on the basis of these settings, [0046]-[0057]: second correction path 63 generated by the second correction section 48 is output to the automated traveling control unit 22 as the expected traveling path 54 of the object vehicle 51. Note that in a configuration without the second correction section 48, the first correction path 62 generated by the first correction section 47 is output to the automated traveling control unit 22 as the expected traveling path 54 of the object vehicle 51). 
Inou discloses a first control device and a second control device (see at least abstract), but Inou does not explicitly disclose wherein the first ECU is configured to attach to and detach from the vehicle. 
However, Masuda teaches wherein the first ECU is configured to attach to and detach from the vehicle (see at least abstract, [0029]: “attachment” of the route guidance device 10 with respect to the vehicle means making at least a part of information necessary for the route guidance device 10 to perform route guidance as described above communicable between the vehicle and the route guidance device 10. For example, when the information is provided by wire communication, connecting the route guidance device 10 with respect to the vehicle by wire corresponds to the “attachment.”, [0030]: the “detachment” of the route guidance device 10 with respect to the vehicle means making at least a part of information necessary for the route guidance device 10 to perform route guidance as described above incommunicable between the vehicle and the route guidance device 10. For example, when the information is provided by wire communication, cutting the wire connection of the route guidance device 10 with respect to the vehicle corresponds to the “detachment”, [0027]: “in-vehicle device 1” and attaching and detaching the route guidance device 10 with respect to the in-vehicle 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention including the first control device and second control device as disclosed by Inou by incorporating wherein the first ECU is configured to attach to and detach from the vehicle as taught by Masuda in order to optimize the route guidance in accordance with the changed attachment status. 

As per claim(s) 2, Inou discloses wherein the first driving plan includes vehicle speeds associated with the desired lateral lane driving positions or the desired lateral lane driving position ranges (see at least abstract, [0035]: an expected traveling path 54 output from the traveling path generation unit 21, the automated traveling control unit 22 sets, for example, the target speed, target acceleration, target steering angle, and target yaw rate at each point on the expected traveling path 54 such that the own vehicle travels along the expected traveling path 54. The automated traveling control unit 22 controls the power train system 4, the brake system 6, and the steering system 8 on the basis of these settings, [0069]: the traveling path generation unit 21 corrects the lane traveling path 53 to generate the first correction path 62, [0070]-[0081]: Note that the first correction path 62 is corrected in the example described in the present embodiment. Alternatively, the traveling path generation unit 21 may directly correct the lane traveling path 53). 

As per claim(s) 3, Inou discloses wherein the second driving plan includes vehicle speeds associated with the target lateral lane driving positions or the target lateral lane driving position ranges (see at least abstract, [0035]: an expected traveling path 54 output from the traveling path generation unit 21, the automated traveling control unit 22 sets, for example, the target speed, target acceleration, target steering angle, and target yaw rate at each point on the expected traveling path 54 such that the own vehicle travels along the expected traveling path 54. The automated traveling control unit 22 controls the power train system 4, the brake system 6, and the steering system 8 on the basis of these settings, [0069]: the traveling path generation unit 21 corrects the lane traveling path 53 to generate the first correction path 62, [0070]-[0081]: Note that the first correction path 62 is corrected in the example described in the present embodiment. Alternatively, the traveling path generation unit 21 may directly correct the lane traveling path 53). 

As per claim(s) 4, Inou discloses wherein the second ECU is configured to generate the second driving plan based on information on motion characteristics of the vehicle (see at least abstract, [0059]: process is started in S110, where the road determination section 42 sets the length of a straight line regarded as a straight path in accordance with the speed of the object vehicle 51, [0069]: the traveling path generation unit 21 corrects the lane traveling path 53 to generate the first correction path 62, [0070]-[0081]: Note that the first correction path 62 is corrected in the example described in the present embodiment. Alternatively, the traveling path generation unit 21 may directly correct the lane traveling path 53). 

As per claim(s) 5, Inou discloses wherein the second ECU is configured to generate, based on the information obtained from the first sensors and the information on the motion characteristics of the vehicle, driving assistance information that contributes to improvement in driving safety of the vehicle, and generate the second driving plan based on the driving assistance information (see at least abstract, [0069]: the traveling path generation unit 21 corrects the lane traveling path 53 to generate the first correction path 62, [0070]-[0081]: Note that the first correction path 62 is corrected in the example described in the present embodiment. Alternatively, the traveling path generation unit 21 may directly correct the lane traveling path 53). 

As per claim(s) 6, Inou discloses wherein the second ECU is configured to generate, as the driving assistance information, area information on a dangerous area or a safe area which is located in the direction of travel of the vehicle (see at least abstract, [0069]: the traveling path generation unit 21 corrects the lane traveling path 53 to generate the first correction path 62, [0070]-[0081]: If the spacing setting section 46 determines that the close target 56 exists within the path range on the basis of the recognition result, the process advances to S220. If the spacing setting section 46 determines that no close target 56 exists, the process is finished; the spacing setting section 46 increases the safe spacing 57 with an increase in at least one of the speed and yaw rate of the object vehicle 51; Note that the first correction path 62 is corrected in the example described in the present embodiment. Alternatively, the traveling path generation unit 21 may directly correct the lane traveling path 53). 

As per claim(s) 7, Inou discloses wherein the second ECU is configured to generate, as the driving assistance information, a third driving plan that is used to select a driving path avoiding a dangerous area or a driving path running in a safe area (see at least abstract, [0069]: the traveling path generation unit 21 corrects the lane traveling path 53 to generate the first correction path 62, [0070]-[0081]: If the spacing setting section 46 determines that the close target 56 exists within the path range on the basis of the recognition result, the process advances to S220. If the spacing setting section 46 determines that no close target 56 exists, the process is finished; the spacing setting section 46 increases the safe spacing 57 with an increase in at least one of the speed and yaw rate of the object vehicle 51; Note that the first correction path 62 is corrected in the example described in the present embodiment. Alternatively, the traveling path generation unit 21 may directly correct the lane traveling path 53; the second correction section 48 obtains information on the safe spacing 57 newly set in at least one of the steps S230, S260, and S300 or on the initial value of the safe spacing 57. The second correction section 48 generates the second correction path 63 by correcting the first correction path 62 such that the spacing in the lane width direction with respect to the close target 56 becomes equal to or larger than the safe spacing 57). 

As per claim(s) 8, Inou discloses wherein the third driving plan includes a restriction on speed (see at least abstract, [0035]: an expected traveling path 54 output from the traveling path generation unit 21, the automated traveling control unit 22 sets, for example, the target speed, target acceleration, target steering angle, and target yaw rate at each point on the expected traveling path 54 such that the own vehicle travels along the expected traveling path 54. The automated traveling control unit 22 controls the power train system 4, the brake system 6, and the steering system 8 on the basis of these settings, [0069]: the traveling path generation unit 21 corrects the lane traveling path 53 to generate the first correction path 62, [0070]-[0081]: Note that the first correction path 62 is corrected in the example described in the present embodiment. Alternatively, the traveling path generation unit 21 may directly correct the lane traveling path 53). 

As per claims 9 and 20, Inou discloses a first control device and a second control device (see at least abstract), but Inou does not explicitly disclose a connector for coupling to an external computer that is configured to be attached to and detached from the vehicle, the processor is configured to obtain the first driving plan from the external computer coupled to the connector, wherein the first ECU is configured to be coupled by wire to the second ECU via a connector when attached to the vehicle. 
However, Masuda teaches a connector for coupling to an external computer that is configured to be attached to and detached from the vehicle, the processor is configured to obtain the first driving plan from the external computer coupled to the connector, wherein the first ECU is configured to be coupled by wire to the second ECU via a connector when attached to the vehicle (see at least abstract, [0029]: “attachment” of the route guidance device 10 with respect to the vehicle means making at least a part of information necessary for the route guidance device 10 to perform route guidance as described above communicable between the vehicle and the route guidance device 10. For example, when the information is provided by wire communication, connecting the route guidance device 10 with respect to the vehicle by wire corresponds to the “attachment.”, [0030]: the “detachment” of the route guidance device 10 with respect to the vehicle means making at least a part of information necessary for the route guidance device 10 to perform route guidance as described above incommunicable between the vehicle and the route guidance device 10. For example, when the information is provided by wire communication, cutting the wire connection of the route guidance device 10 with respect to the vehicle corresponds to the “detachment”, [0027]: “in-vehicle device 1” and attaching and detaching the route guidance device 10 with respect to the in-vehicle 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention including the first control device and second control device as disclosed by Inou by incorporating the teachings of Masuda in order to optimize the route guidance in accordance with the changed attachment status. 

As per claim 10, Inou discloses one or more second sensors that are coupled to the first ECU and that is configured to obtain information on the surroundings of the vehicle and to send the information on the surroundings of the vehicle to the first ECU and, wherein the first ECU is configured to generate the first driving plan at least based on the information obtained by the one or more second sensors (see at least abstract, [0025]: in-vehicle system 1 acquires the environmental information from the infrastructure 3, and performs traveling control in accordance with the driving action determined on the basis of the environmental information, such as acceleration, deceleration, stop, start, turning right, turning left, and lane change, [0027], [0044]). 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inou in view of Masuda further in view of US 2019/0113930 (“Mimura”).

As per claim 11, Inou discloses wherein the first ECU is configured to receive setting of the first driving plan by a user of the vehicle (see at least abstract, [0032]).  
Inou does not explicitly disclose the second ECU is configured to prohibit setting or modification of the second driving plan by the user. 
However, Mimura teaches the second ECU is configured to prohibit setting or modification of the second driving plan by the user (see at least abstract, [0141]: in the case of a change which is not included in the allowed range of change, the locus generating unit 146 rejects the change direction from the vehicle occupant and outputs information representing rejection thereof to the HMI control unit 170). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Inou by incorporating the second ECU is configured to prohibit setting or modification of the second driving plan by the user as taught by Mimura in order for the vehicle to stay within its allowed range of acceleration/deceleration.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inou in view of US 2019/0113930 (“Mimura”).

As per claim 21, Inou does not explicitly disclose wherein the processor is configured to prohibit setting or modification of the second driving plan by a user of the vehicle. 
However, Mimura teaches wherein the processor is configured to prohibit setting or modification of the second driving plan by a user of the vehicle (see at least abstract, [0141]: in the case of a change which is not included in the allowed range of change, the locus generating unit 146 rejects the change direction from the vehicle occupant and outputs information representing rejection thereof to the HMI control unit 170). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Inou by incorporating wherein the processor is configured to prohibit setting or modification of the second driving plan by a user of the vehicle as taught by Mimura in order for the vehicle to stay within its allowed range of acceleration/deceleration. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/            Primary Examiner, Art Unit 3668